Order, Supreme Court, Nassau County (Marvin Segal, J.), entered on or about February 3, 1992, which inter alia, granted defendants’ motion to renew a prior order granting plaintiffs motion for summary judgment, and upon renewal, denied the motion for summary judgment, unanimously affirmed, with costs.
The newly discovered facts advanced by defendants, viewed in a light most favorable to defendants, raise triable issues of fact and indeed, as the IAS Court stated, are "compelling”. Renewal was therefore properly granted. We need not decide whether reargument was also properly granted, but do note the conflicting affidavits that were submitted on the original motion (see, Capelin Assocs. v Globe Mfg. Corp., 34 NY2d 338, 341).
We have considered plaintiffs other arguments and find *438them to be without merit. Concur — Rosenberger, J. P., Ross, Asch, Rubin and Williams, JJ.